Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of attempted rape in the first degree, defendant contends that the sentence imposed is harsh and excessive. We disagree. Upon considering the cruel nature of defendant’s conduct and the fact that the victim was a six-year-old child, we decline, as a matter of discretion in the interest of justice, to modify the sentence (see, CPL 470.15 [6] [b]). We have reviewed the remaining contentions of defendant, raised in his pro se supplemental brief, and conclude that each one is lacking in merit. (Appeal from Judgment of Niagara County Court, DiFlorio, J.—Attempted Rape, 1st Degree.) Present—Denman, P. J., Pine, Lawton, Callahan and Davis, JJ.